Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 27, 2016.  Please review the headings in the specification to be in proper accordance with standard US patent practice.  In claim 17 line 2, "in need thereof" may be intended at the end of the line.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera Sanchez.

Herrera Sanchez (2012/0251489) entitled "Adult Stem Cell Derived Conditioned Medium and/or Adult Stem Cells for Use in the Therapeutic Treatment of a Tumor Disease" teaches human stem cells expressing MSC markers CD73, CD29, CD44, CDE117, CD90, CD146, CD133, CD105 and NCAM-1/CD56.  The conditioned medium of these cells comprises many secreted proteins including angiopoietin-1, activing A, decorin, crossveinless-2, Dkk-1, Dkk-3, BTC, CCL28, VIC, HGF, progranulin, sgp130, and VEGF-C.  In paragraph 30 the stem cells are from adipose bone marrow or umbilical cord.  On page 5 column 1 the cells secrete crossveinless-2. In the abstract the cells are used to treat tumors.  See the claims.
The claims differ from Herrera Sanchez in that they include additional CD markers and substances secreted.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application because the cells of Herrera Sanchez would be expected to possess additional CD markers as well as the presently claimed substances secreted as they appear to be the same types of cells derived from the same sources.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to preventing or treating most any medical condition.  No evidence is provided for preventing any disorder.  And substantial, credible, specific evidence is lacking for treating any medical conditions.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donnenberg (Cytometry) teaches adipose stem cells including CD46, CD56, CD147, CD165, CD44, CD73, CD90 and CD105.
Pachon-Pena (Cellular Physiology) supplied by Applicants, teaches various stem cells.
Du (2015/0231180) entitled "Trabelcular Meshwork Stem Cells" teaches in paragraph 11, stem cells expressing CD73 and CD90.  In paragraph 43 the cells are derived from adipose, bone marrow,  or umbilical cord.  On page 23 the cells express Crossveinless-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655